



EXHIBIT 10.8


NEWPARK RESOURCES, INC.
PERFORMANCE-BASED CASH AWARD AGREEMENT


Subject to the terms and conditions of this Performance-Based Cash Award
Agreement (this "Cash Award Agreement"), the Newpark Resources, Inc. Amended and
Restated 2015 Employee Equity Incentive Plan, as may be amended from time to
time (the "2015 Equity Incentive Plan") and the Long-Term Cash Incentive Plan, a
sub-plan to the 2015 Equity Incentive Plan, as may be amended from time to time
(the "Cash Plan"), Newpark Resources, Inc., a Delaware corporation
(the "Company"), hereby grants to the below individual (the "Participant") a
Performance-Based Cash Award (the "Cash Award"). All capitalized terms not
otherwise defined herein shall have the meanings set forth in the Cash Plan
first and the 2015 Equity Incentive Plan second, and the terms of both the Cash
Plan and the 2015 Equity Incentive Plan are incorporated herein by reference.


1.Identifying Information.
Participant Name
 
Date of Grant:
 
and Address:
 
Projected Cash Award:
$ [target amount]
 
 
 
 



2.Vesting and Forfeiture.
(a)Vesting due to Satisfaction of Performance Criteria. Subject to the
satisfaction of the terms and conditions set forth in the 2015 Equity Incentive
Plan, the Cash Plan and this Cash Award Agreement, the amount of the Cash Award
that shall vest on the Performance Vesting Date shall equal the Projected Cash
Award multiplied by the TSR Vesting Percentage (the "Vesting Schedule"). Any
portion of the Cash Award that does not vest in accordance with this Section 2
shall be forfeited.
(b)Vesting upon Change in Control. Notwithstanding the foregoing, in the event
of a Change in Control: (i) if such Change in Control occurs on or after the
last day of the Performance Period (determined without regard to Section
2(b)(ii) and before the Performance Certification Date, the Performance Vesting
Date shall be the date of the Change in Control; and (ii) if a Change in Control
occurs before the last day of the Performance Period (determined without regard
to this Section 2(b)(ii), then (A) the Performance Period shall be deemed to end
on the date of the Change in Control, (B) the Performance Vesting Date shall be
the date of the Change in Control, (3) the Projected Cash Award shall vest, and
(4) any Cash Award amount in excess of the Projected Cash Award shall be
forfeited. For purposes of this Cash Award Agreement, "Change in Control" shall
have the meaning set forth in the 2015 Equity Incentive Plan unless the
Participant has entered into a change in control letter agreement with the
Company (a "Change in Control Agreement"), in which event the term shall have
the meaning set forth in the Change in Control Agreement. To the extent there is
any conflict between the definition in the Change in Control Agreement and the
definition in the 2015 Equity Incentive Plan, the definition in the Change in
Control Agreement shall control. Upon the occurrence of a Change in Control or a
Potential Change in Control (as defined in the Change in Control Agreement), the
provisions of the Change in Control Agreement pertaining to the acceleration of
vesting of any Awards, including the Cash Award evidenced by this Cash Award
Agreement, shall control.
(c)Forfeiture. In the event of the termination of the Participant's employment
during the Vesting Schedule by either the Company or by the Participant for any
reason whatsoever, including, without limitation, as a result of the
Participant's death or Disability, the unvested portion of the Cash Award held
by the Participant at that time shall immediately be forfeited; provided,
however, that if the Participant is a party to a Change in Control Agreement and
the Participant's employment is terminated under circumstances covered by such
Change in Control Agreement, the provisions of the Change in Control Agreement
shall apply.
3.Payment. Payment of any vested portion of the Cash Award shall be made only in
cash by the Company or an applicable Subsidiary (as determined in the sole
discretion of the Company). All payments hereunder, if any, shall be made as
soon as practicable after the Performance Vesting Date but in any event no later
than thirty (30 days after such Performance Vesting Date. Pending the payment or
delivery of cash hereunder, the Company's obligation hereunder shall constitute
an unfunded, unsecured general obligation of the Company and if applicable, any
Subsidiary.
4.Restrictions on Transfer. Neither this Cash Award Agreement nor the Cash Award
may be assigned, pledged, sold or otherwise transferred or encumbered by the
Participant; provided, however, that the designation of a beneficiary pursuant
to the 2015 Equity Incentive Plan shall not constitute an assignment,
alienation, pledge, sale, transfer or encumbrance. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the Participant. Any purported assignment, alienation,
pledge, attachment, sale, transfer or other encumbrance of the Cash Award,
regardless of by




--------------------------------------------------------------------------------





whom initiated or attempted, shall be void and unenforceable against the
Company. If, notwithstanding the foregoing, an assignment, alienation, pledge,
attachment, sale, transfer or other encumbrance of the Cash Award is effected by
operation of law, court order or otherwise, the affected Cash Award shall remain
subject to the risk of forfeiture, vesting requirement and all other terms and
conditions of this Cash Award Agreement. In the case of the Participant's death
or Disability, the Participant's vested rights under this Cash Award Agreement
(if any) may be exercised and enforced by the Participant's guardian or legal
representative. Notwithstanding anything in the foregoing to the contrary, the
Company and any applicable Subsidiary shall be permitted to assign its rights
and obligations under this Award Agreement.
5.Amendment and Termination. This Cash Award Agreement may not be terminated by
the Board of Directors or the Compensation Committee at any time without the
written consent of the Participant. No amendment or termination of the 2015
Equity Incentive Plan or the Cash Plan will adversely affect the rights and
privileges of the Participant under this Cash Award Agreement or to the Cash
Award granted hereunder without the consent of the Participant.
6.No Guarantee of Employment. Neither this Cash Award Agreement nor grant of the
Cash Award evidenced hereby shall confer upon the Participant any right with
respect to continuance of employment with the Company nor shall it interfere in
any way with the right the Company would otherwise have to terminate such
Participant's employment at any time.
7.Taxes and Withholdings.
(a)Tax Consequences. The granting, vesting and/or payments of all or any portion
of the Cash Award may trigger tax liability. The Participant agrees that he or
she shall be solely responsible for all tax liability arising from the Cash
Award. The Participant is encouraged to contact his or her tax advisor to
discuss any tax implications which may arise in connection with the Cash Award.
(b)Withholding. The Participant shall be liable for any and all taxes, including
withholding taxes, arising from the Cash Award. The Participant understands and
acknowledges that the Company will not make payments hereunder until it is
satisfied that appropriate arrangements have been made to satisfy any tax
obligation under this Cash Award Agreement, the 2015 Equity Incentive Plan or
the Cash Plan and agrees to make appropriate arrangements suitable to the
Company for satisfaction of all tax withholding obligations. Further, the
Participant hereby agrees and grants to the Company the right to withhold from
any payments or amounts of compensation, payable in cash or otherwise, in order
to meet any tax withholding obligations under this Cash Award Agreement, the
2015 Equity Incentive Plan or the Cash Plan. As such, if the Company requests
that the Participant take any action required to effect any action described in
this Section 7 and to satisfy the tax withholding obligation pursuant to this
Cash Award Agreement, the 2015 Equity Incentive Plan and the Cash Plan, the
Participant hereby agrees to promptly take any such action.
8.No Guarantee of Tax Consequences. The Company, Board of Directors and
Compensation Committee make no commitment or guarantee to the Participant that
any federal, state or local tax treatment will apply or be available to any
person eligible for benefits under this Cash Award Agreement and assumes no
liability whatsoever for the tax consequences to the Participant.
9.Severability. In the event that any provision of this Cash Award Agreement is,
becomes or is deemed to be illegal, invalid, or unenforceable for any reason, or
would disqualify the 2015 Equity Incentive Plan, the Cash Plan or this Cash
Award Agreement under any law deemed applicable by the Board of Directors or the
Compensation Committee, such provision shall be construed or deemed amended as
necessary to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board of Directors or the
Compensation Committee, materially altering the intent of the 2015 Equity
Incentive Plan, the Cash Plan or this Cash Award Agreement, such provision shall
be stricken as to such jurisdiction, the Participant or this Cash Award
Agreement, and the remainder of this Cash Award Agreement shall remain in full
force and effect.
10.Terms of the Plans Control. This Cash Award Agreement and the Cash Award are
made pursuant to the 2015 Equity Incentive Plan and the Cash Plan. The terms of
the 2015 Equity Incentive Plan and the Cash Plan, each as amended from time to
time and interpreted and applied by the Compensation Committee, shall govern and
take precedence in the event of any conflict with the terms of this Cash Award
Agreement. Notwithstanding the foregoing, if the Participant is a party to a
Change in Control Agreement, in the event of any conflict between the terms of
this Cash Award Agreement, the 2015 Equity Incentive Plan and the Cash Plan, on
the one hand, and the terms and provisions of such Change in Control Agreement,
on the other hand, the terms of the Change in Control Agreement shall control.
11.Governing Law. This Cash Award Agreement shall be construed in accordance
with (excluding any conflict or choice of law provisions of) the laws of the
State of Delaware to the extent federal law does not supersede and preempt
Delaware law.
12.Consent to Electronic Delivery; Electronic Signature. Except as otherwise
prohibited by law, in lieu of receiving documents in paper format, the
Participant agrees, to the fullest extent permitted by law, to accept electronic
delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectuses supplements,


2

--------------------------------------------------------------------------------





grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms of communications) in connection with
this and any other Award made or offered by the Company. Electronic delivery may
be via a Company electronic mail system or by reference to a location on a
Company intranet to which the Participant has access. The Participant hereby
consents to any and all procedures the Company has established or may establish
for an electronic signature system for delivery and acceptance of any such
documents that the Company may be required to deliver, and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.
13.Clawback Policy. Notwithstanding any provisions in the 2015 Equity Incentive
Plan, the Cash Plan or this Cash Award Agreement to the contrary, the Cash Award
subject to this Cash Award Agreement shall be subject to potential cancellation,
rescission, clawback and recoupment (i) to the extent necessary to comply with
the requirements of Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and any regulations or listing requirements
promulgated thereunder, and/or (ii) as may be required in accordance with the
terms of any clawback/recoupment policy as may be adopted by the Company to
comply with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any regulations or listing requirements promulgated
thereunder, as such policy may be amended from time to time.
14.Section 409A. It is intended that the provisions of this Cash Award Agreement
either comply with, or be exempt from, Section 409A of the Code ("Section
409A"), and all provisions of this Cash Award Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If, at the time of the Participant's separation
from service (within the meaning of Section 409A, (i) the Participant is a
specified employee (within the meaning of Section 409A) and using the
identification methodology selected by the Company from time to time), and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay such amount on the otherwise
scheduled payment date pursuant to this Cash Award Agreement but shall instead
pay it without interest, on the first business day after such six-month period,
or if earlier, upon the Participant's death. The Company reserves the right to
make amendments to this Cash Award Agreement as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A.
15.Data Authorization. Pursuant to applicable data protection laws, the
Participant's personal data will be collected and used as necessary for the
Company's administration of the Participant's participation in the 2015 Equity
Incentive Plan and the Cash Plan. The Participant's denial and/or objection to
the collection, processing and transfer of personal data may affect the
Participant's participation in the 2015 Equity Incentive Plan and the Cash Plan.
As such, the Participant voluntarily acknowledges and consents (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.
As part of the Company's administration of the 2015 Equity Incentive Plan and
the Cash Plan, the Company and its Subsidiaries may hold certain personal
information about the Participant including the Participant's name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares of Common
Stock or directorships held in the Company, details of all options, units or any
other entitlement to Shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Participant's favor. This information is
held for the purpose of managing and administering the 2015 Equity Incentive
Plan and the Cash Plan ("Data"). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company or its subsidiaries
will process the Data for the exclusive purpose of implementing, administering
and managing the Participant's participation in the 2015 Equity Incentive Plan
and the Cash Plan. Data processing will take place through electronic and
non-electronic means as necessary to administer the 2015 Equity Incentive Plan
and the Cash Plan and will be handled in conformance with the confidentiality
and security provisions as set forth by applicable laws and regulations in the
Participant's country of residence (and country of employment, if different).
The Data will be accessible within the Company's organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2015 Equity Incentive Plan and the Cash Plan and for the
Participant's participation in the 2015 Equity Incentive Plan and the Cash Plan.
The Company and its Subsidiaries may transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant's participation in the 2015 Equity Incentive Plan and the Cash
Plan, and the Company and its Subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2015 Equity Incentive Plan and the Cash Plan. Please note
these entities may be located in the European Economic Area, the United States
or elsewhere in the world. The Participant hereby authorizes (where required
under applicable law) these parties to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant's participation in the 2015 Equity
Incentive Plan and the Cash Plan. This includes any requisite transfer of such
Data as may be required for the administration of the 2015 Equity Incentive Plan
and the Cash Plan. The Participant may, at any time, exercise the Participant's
rights provided under applicable personal data protection laws. These rights may
include (i) obtain confirmation as to the existence of the Data, (ii) verify the
content, origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage of the Data, (iv)


3

--------------------------------------------------------------------------------





oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the impletion, administration and/or
operation of the 2015 Equity Incentive Plan and the Cash Plan and the
Participant's participation in the 2015 Equity Incentive Plan and the Cash Plan,
and (v) withdraw the Participant's consent to the collection, processing or
transfer of Data as provided hereunder (in which case, the Participant's Award
will be null and void). The Participant may seek to exercise these rights by
contacting the Participant's local Human Resources manager or the Company's
Human Resources Department.
16.Definitions. The following terms shall have the meanings set forth below:
(a)"Company TSR Percentile" means the percentile of the Company's TSR relative
to the TSRs of the other members of the Peer Group. Such will be determined by
ranking the Company and the members of the Peer Group from highest to lowest
according to their respective TSRs. After this ranking, the percentile
performance of the Company relative to the members in the Peer Group will be
determined as follows:
P
=
1
-
R-1
N-1

where:
"P" represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

"N" represents the number of companies in the Peer Group, plus the Company.
"R" represents the Company’s ranking among the members of the Peer Group.
(b)"Ending Share Price" means the average closing price of one share of common
stock of the Company or the relevant member of the Peer Group, as applicable,
over the 30-day period ending on the last day of the Performance Period.
(c)"Maximum TSR Percentile" means the [ ] ([ ]th) percentile.
(d)"Peer Group" means the Company and the following entities to the extent such
entities or their successors are in existence and have publicly traded common
stock as of the last day of the Performance Period, as may be adjusted by the
Compensation Committee to account for extraordinary events, such as mergers,
acquisitions, divestitures or bankruptcies, affecting the Company or such other
entities.


[ ]


(e)"Performance Certification Date" means the date as of which the Compensation
Committee makes its written certifications of the TSR Vesting Percentage and its
determination of whether and the extent to which the applicable Performance
Requirements have been met in accordance with Paragraph 2(a) of the Award
Agreement.
(f)"Performance Period" means the period beginning [ ] and ending on the earlier
of [ ], and the date of a Change in Control.
(g)"Performance Requirement" means the condition(s) that must necessarily be
attained for the vesting of the Cash Award.
(h)"Performance Vesting Date" means, if a Change in Control occurs before the
last day of the Performance Period (determined without regard to the Change in
Control), the date of the Change in Control, and in all other cases, the later
of the last day of the Performance Period and the Performance Certification
Date.
(i)"Projected Cash Award" means the dollar amount set forth in Section 1 of this
Cash Award Agreement, which shall initially reflect the dollar amount that would
be paid to the Participant if the Company’s TSR Percentile is equal to the
Target TSR Percentile.
(j)"Starting Share Price" means the average closing price of one share of common
stock of the Company or the relevant member of the Peer Group, as applicable,
over the 30-day period beginning on the first day of the Performance Period.
(k)"Target TSR Percentile" means the [ ] ([ ]th) percentile.
(l)"Threshold TSR Percentile" means the [ ] ([ ]th) percentile.


4

--------------------------------------------------------------------------------





(m)"TSR" or "Total Shareholder Return" means, for the Company and each member of
the Peer Group, as applicable: (i) the Ending Share Price, minus the Starting
Share Price, plus cumulative amount of dividends on one share of its common
stock for the Performance Period, divided by (ii) the Starting Share Price.
(n)"TSR Vesting Percentage" means:
i.if the Company TSR Percentile is less than the Threshold TSR Percentile, zero
percent (0%);
ii.if the Company TSR Percentile is at least equal to the Threshold TSR
Percentile, but less than the Target TSR Percentile, the sum of (A) [ ] percent
([ ]%) and (B) the percentage derived by multiplying the excess, if any, of the
Company TSR Percentile over the Threshold TSR Percentile by [ ];
iii.if the Company TSR Percentile is at least equal to the Target TSR
Percentile, but less than the Maximum TSR Percentile, the sum of (A) [ ] percent
([ ]%) and (B) the percentage derived by multiplying the excess, if any, of the
Company TSR Percentile over the Target TSR Percentile by [ ]; and
iv.if the Company TSR Percentile is at least equal to the Maximum TSR
Percentile, [ ] percent ([ ]%).


In no event may the TSR Vesting Percentage be more than [ ] percent ([ ]%).


* * * * *




5